UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30837
                         Summary Calendar

                      ANDERSON A. STEVENSON,

                                               Plaintiff-Appellant,

                              VERSUS

                      PEPSICO INC., ET AL.,

                                                         Defendants,

                   DELTA BEVERAGE GROUP, INC.,

                                                 Defendant-Appellee.


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (97-CV-2806-T)
                          March 16, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Anderson Stevenson filed suit in the 24th Judicial District

Court for the Parish of Jefferson, State of Louisiana, claiming

that Pepsico, Inc. maliciously prosecuted him for his supposed role

in a theft of Pepsico products.   Pepsico removed the case to the

United States District Court for the Eastern District of Louisiana;

and Stevenson then joined Delta Beverage, a joint venturer of his

his former employer, as defendant claiming that Delta Beverage also

maliciously prosecuted him.   Pepsico filed a motion for summary

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment which was granted.        The claim against Delta Beverage

proceeded to trial before the district judge without a jury.

Stevenson declined to testify during the trial. The district court

found Stevenson failed to prove that Delta Beverage acted "without

probable cause and with malice."          The district judge entered

judgment   in   favor   of   defendants   and   against   the   plaintiff.

Stevenson appeals.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.         We are

unable to conclude that the district court was clearly erroneous in

finding that Stevenson failed to prove essential elements of his

claim.   The judgment of the district court is

                 AFFIRMED.




                                    2